Advisory Action Before The Filing Of An Appeal Brief

Box 3:
The after-final amendment (AFA) submitted on January 18, 2022 is not entered into consideration because of the following reasons:

(a) Applicant’s amendment to claim 5, which now recites “first epoxy reason” raises a new issue under 35 USC 112(b), which requires further consideration.  It is submitted that “reason” should be recited as “resin”. 
(b) Applicant has added new independent claim 19 without cancelling a corresponding number of finally rejected claims.
(c) Applicant’s newly added independent claim 19 requires further search and/or consideration.  Specifically, claim 19 recites “the radiation-activable polymerizable composition polymerizes from only one external thermal energy input”, this limitation raises an issue of new matter under 35 USC 112(a), which requires further consideration.  Moreover, the aforementioned recitation “from only one external thermal energy input” raises an issue of ambiguity under 35 USC 112(b), which requires further consideration.  Moreover, the aforementioned limitation requires further search. 

Box 12:
Applicant’s arguments submitted in the AFA are acknowledged. However, the arguments are not persuasive because it relies on AFA that is not entered into consideration. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
February 15, 2022